                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

WARREN LESTER, ET AL.                      *        CIVIL ACTION NO. 2:14-CV-1824
         Plaintiffs,                       *             C/W 2:14-CV-1840
                                           *
VERSUS                                     *        SECTION: “L” (2)
                                           *        JUDGE ELDON E. FALLON
                                           *
EXXON MOBIL CORP., ET AL.                  *        DIVISION “2”
              Defendants                   *        MAG. JUDGE
                                           *              JOSEPH C. WILKINSON, JR.
                                           *
This pleading applies to case 2:14-cv-1824 *
*************************


                                               ORDER


       Before the Court is the Motion for Summary Judgment of Defendant Varco, L.P. (formerly

known as Tuboscope Vetco International, Tuboscope, Inc. and AMF Tuboscope, Inc.)

(hereinafter “Varco”) seeking dismissal of the claims of the claims of 59 Tuboscope Employee

Plaintiffs. (R. Doc. 535) The basis for Varco’s motion is that these 59 Tuboscope Employee

Plaintiffs’ claims are subject to the workers’ compensation exclusive remedy bar pursuant to the

Louisiana Workers’ Compensation Act because their claims arise out of alleged NORM

exposure occurring in the course and scope of their employment with Varco. The 59 Tuboscope

Employee Plaintiffs do not contest the motion, and the parties have submitted this consent order

to the Court.

       Considering the foregoing motion, it is hereby ORDERED that any and all claims

and causes of action of all 59 Tuboscope Employee Plaintiffs, as identified in R. Doc. 535,

which arise out of their exposure to radioactive substances in the course and scope of their

employment


                                                1
while these Plaintiffs were employed by Tuboscope Vetco International, Inc., f/k/a Tuboscope,

Inc., f/k/a AMF Tuboscope, Inc., for whom Varco is the successor-in-interest, are hereby

dismissed with prejudice, each party to bear its own cost.

                                                       March
       NEW ORLEANS, Louisiana, this ______ day of ________________, 2019.



                                            _________________________________________
                                            HON. ELDON E. FALLON
                                            U.S. DISTRICT JUDGE
